Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 6-7 of Remarks filed on 04/01/2021, Applicant’s arguments with respect to the new limitations are being addressed with new passages cited from the current prior art. The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-30, 33-34, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160183854) in view of Hagedorn (US 20130079026).

Regarding claim 21, Lee discloses that “An integrated device enabled for communication between the integrated device and an electronics device (Lee, in at least Fig. 1 and [0053]: reader device 102 and device 150) , the (Lee, in at least Fig. 1 and [0053]: housing 103); and electronics contained within the housing, the electronics comprising: a power supply capable of providing power to generate electronics device (Lee, in at least Fig. 1 and [0045], last 8 lines: … or simply "Flash" systems) that can transfer data from a sensor control device in response to a scan or request for data by a reader device, such as with an Near Field Communication (NFC) or Radio Frequency Identification (RFID) protocol, and [0047], lines 3-4: power supply that enable and control the analyte sensing); a user interface coupled to the power supply enabled to permit initiation of the NFC communication with the electronics device (Lee, in at least [0014], last 6 lines: … enable a sensor control device to be shipped and stored in a low power state, and enable the user to mechanically activate the sensor control device such that it transitions from a low power state to a relatively higher power state for use in monitoring the user's analyte level, and [0045], last 7 lines: … (… "Flash" systems) that can transfer data from a sensor control device in response to a scan or request for data by a reader device, such as with an Near Field Communication (NFC), wherein mechanically activing is a user interface to activate the sensor and then communicate with the reader device via NFC); an antenna providing the NFC communication with the electronics device in pulses each encoding data over a continuous interval (Lee, in at least Fig. 2B: … antenna 261; and [0050], lines 9-12: The term "NFC" applies to a number of protocols (or standards) that set forth operating parameters, modulation schemes, coding, transfer speeds, frame format, and command definitions for NFC devices); one or more processors (Lee, in at least Fig. 2B: … Processor 256); and a memory coupled to the one or more processors, the memory including instructions that, when executed by the one or more processors (Lee, in at least Fig. 2B: … Memory 253).”
Lee does not expressly disclose that cause the one or more processors to determine a length of each of the that divide the NFC communication into current pulses complying with a specified burst power capability of the power supply.
Hagedorn teaches that “cause the one or more processors to determine a length of each of the that divide the NFC communication into current pulses complying with a specified burst power capability of the power supply (Hagedorn, in at least [0021]: lines 2-10: … the first NFC mode and the second NFC mode may be implemented by setting the active NFC mode "on" or "burst" time to a given or fixed duration, and changing the time between bursts. That is, the controller 34 may cycle the NFC device 33 to an active NFC burst mode with longer or shorter durations therebetween. Generally speaking, the duration of the active mode pulse should be long enough to recognize a load on the electromagnetic field, such as about 60 μs, although other durations may also be used; and [0015], lines 1-6: … In a mobile wireless communications device (also referred to as a "mobile device" herein) that utilizes a battery as a power source,…, wherein any battery is intended to provide enough burst power capability, i.e. a battery’s intended use)”


Regarding claim 22, Lee further discloses that “The device of claim 21, wherein the power supply is a battery (Lee, in at least Fig. 2B and [0069], lines 5-7: … ASIC 251 is coupled with power source 260, which can be a coin cell battery,…).”

Regarding claim 25, Hagedorn further teaches that “The device of claim 21, wherein the one or more processors implements a pulse length such that the power supply can provide adequate current during an entirety of the current pulse (Hagedorn, in at least [0021]: lines 2-10: … the first NFC mode and the second NFC mode may be implemented by setting the active NFC mode "on" or "burst" time to a given or fixed duration, and changing the time between bursts. That is, the controller 34 may cycle the NFC device 33 to an active NFC burst mode with longer or shorter durations therebetween. Generally speaking, the duration of the active mode pulse should be long enough to recognize a load on the electromagnetic field, such as about 60 μs, although other durations may also be used, and [0015], lines 1-6: … In a mobile wireless communications device (also referred to as a "mobile device" herein) that utilizes a battery as a power source,…, wherein any battery is intended to provide enough burst power capability).”

Regarding claim 26, Hagedorn further teaches that “The device of claim 21, wherein the time between the current pulses is approximately twice the time as the length of each of the current pulses (Hagedorn, in at least [0021]: lines 2-10: … the first NFC mode and the second NFC mode may be implemented by setting the active NFC mode "on" or "burst" time to a given or fixed duration, and changing the time between bursts. That is, the controller 34 may cycle the NFC device 33 to an active NFC burst mode with longer or shorter durations therebetween. Generally speaking, the duration of the active mode pulse should be long enough to recognize a load on the electromagnetic field, such as about 60 μs, although other durations may also be used)”. Although Hagedorn does not expressly teach the claimed subject matter, he teaches that changing the time between bursts and hence the time between pulses is approximately twice the time as the length of the pulse can be performed by a skilled artisan in the art.

Regarding claim 27, Hagedorn further teaches that “The device of claim 21, wherein each NFC communication is performed using a plurality of pulses (Hagedorn, in at least [0021], last 4 lines: … active mode pulse…, wherein NFC employs pulses for communication as specified in the Standard).”

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 21 above.

Regarding claim 29, Hagedorn further teaches that “The method of claim 28, wherein the NFC communication is accomplished using the plurality of communication pulses by generating a current for the pulse (Hagedorn, in at least [0101]: … the current drain of …, wherein a battery is employed to provide power to the device's electronics and hence generates the needed current, and there are no pulses between burst and hence no current is generated).”

Regarding claim 30, Lee further discloses that “The method of claim 29, wherein a battery generates the current (Lee, in at least [0101]: … the current drain of …, wherein a battery is employed to provide power to the device's electronics and hence generates the needed current).”

Regarding claim 33, Hagedorn further teaches that “The method of claim 28, wherein the pulse burst length is greater than 15 Milliseconds (Hagedorn, in at least [0021]: lines 2-10: … the first NFC mode and the second NFC mode may be implemented by setting the active NFC mode "on" or "burst" time to a given or fixed duration, and changing the time between bursts. That is, the controller 34 may cycle the NFC device 33 to an active NFC burst mode with longer or shorter durations therebetween. Generally speaking, the duration of the active mode pulse should be long enough to recognize a load on the electromagnetic field, such as about 60 μs, although other durations may also be used).” Although Hagedorn does not expressly teach the claimed subject matter, he teaches that bursts are generated acoording to the NFC standard and hence the pulse burst length is greater than 15 ms would be a design choice and can be performed by a skilled artisan in the art.

Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 26 above.
Regarding claim 77, the claim is interpreted and rejected for the same reason as set forth in claim 25 above.
Regarding claim 78, the claim is interpreted and rejected for the same reason as set forth in claim 25 above.

Claims 23-24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160183854) and Hagedorn (US 20130079026) in view of Wong (US 20130306726).

Regarding claim 23, Lee and Hagedorn discloses the features of claim 2, but do not expressly disclose that The device of claim 22, wherein the battery is a lithium manganese battery.
Wong teaches that “The device of claim 22, wherein the battery is a lithium manganese battery (Wong, in at least Fig. 1 and [0047], last 3 lines: … lithium ion battery, … or a lithium-manganese battery).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wong’s teaching in the method or device of Lee and Hagedorn so that a proper battery type can be employed to meet medical devices’ requirements.

Regarding claim 24, Wong further teaches that “The device of claim 22, wherein the battery is a lithium ion battery (Wong, in at least Fig. 1 and [0047], last 3 lines: … lithium ion battery, … or a lithium-manganese battery).”

Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 24 above.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 23 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648